UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 Parr Family of Funds (Exact name of registrant as specified in charter) 5100 Poplar Avenue, Suite 3117 Memphis, TN38137 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:901.680.5266 Date of fiscal year end:04/30/2010 Date of reporting period: 07/31/2009 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) COMMON STOCK - (96.71%) Shares Value BIOTECHNOLOGY (8.08%) American Oriental Bioengineering, Inc. * $ China-Biotics, Inc. * Yongye International, Inc. * BUILDING MATERIALS (5.71%) China Advanced Construction Materials Group, Inc. * China Architectural Engineering, Inc. * China GengSheng Minerals, Inc. * CHEMICALS (5.50%) China Green Agriculture, Inc. * Gulf Resources, Inc. * COMMERCIAL SERVICES (0.10%) NF Energy Saving Corp. of America * COMPUTERS & COMPUTER SERVICES (0.31%) PacificNet, Inc. * ELECTRICAL COMPONENTS & EQUIPMENT (15.86%) Advanced Battery Technologies, Inc. * China 3C Group * China Ritar Power Corp. * Fushi Copperweld, Inc. * Harbin Electric, Inc. * SmartHeat, Inc. * ELECTRONICS (2.51%) China Digital TV Holding Co. Ltd. - ADR * ENERGY - ALTERNATE SOURCES (0.92%) China Solar & Clean Energy Solutions, Inc. * ENVIRONMENTAL CONTROL (2.97%) RINO International Corp. * FOOD & BEVERAGE (16.21%) China Marine Food Group Ltd. * China Nutrifruit Group Ltd. * Emerald Dairy, Inc. * Heckmann Corp. * HQ Sustainable Maritime Industries, Inc. * New Dragon Asia Corp. * Yuhe International, Inc. * Zhongpin, Inc. * Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) COMMON STOCK - (96.71%) (continued) Shares Value MACHINERY DIVERSIFIED (6.14%) China Valves Technology, Inc. * $ Hollysys Automation Technologies Ltd. * Wuhan General Group China, Inc. * MISCELLANEOUS MANUFACTURING (4.02%) China Fire & Security Group, Inc. * OIL & GAS (2.10%) China Northeast Petroleum Holdings Ltd. * WSP Holdings Ltd. - ADR PHARMACEUTICALS (10.51%) Benda Pharmaceutical, Inc. * China Sky One Medical, Inc. * Shengtai Pharmaceutical, Inc. * Simcere Pharmaceutical Group - ADR * Skystar Bio-Pharmaceutical Co., Ltd. * Tianyin Pharmaceutical Co., Inc. RETAIL (5.65%) China Nepstar Chain Drugstore Ltd. - ADR Fuqi International, Inc. * SOFTWARE (8.34%) China Information Security Technology, Inc. * China TransInfo Technology Corp. * SinoHub, Inc. * Yucheng Technologies Ltd. * TRAVEL SERVICES (1.78%) Universal Travel Group * TOTAL COMMON STOCK (Cost $15,676,619) CONVERTIBLE CORPORATE BOND (0.45%) Principal Moqizone Holdings Ltd., 8.00%, 03/31/11F(Cost $70,000) $ Expiration Date - WARRANTS - (1.11%) Exercise Price Shares Benda Pharmaceutical, Inc. * 11/15/11 - $ 0.555 — China Pharma Holdings, Inc. * 02/01/10 - $ 2.38 — China Ritar Power Corp. * 02/21/10 - $ 2.78 Shengtai Pharmaceutical, Inc. * 05/15/12 - $ 2.60 — SinoHub, Inc. A * 09/08/11 - $ 2.15 SinoHub, Inc. B * 09/08/13 - $ 3.00 SmartHeat, Inc. * 08/22/11 - $ 6.00 Wuhan General Group China, Inc. * 02/08/12 - $ 2.563 — TOTAL WARRANTS (Cost $103,267) Parr Family of Funds The USX China Fund SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Shares Value SHORT TERM INVESTMENTS (3.14%) Fifth Third Institutional Money Market Fund, 0.29% **(Cost $491,636) $ TOTAL INVESTMENTS (Cost $16,341,522) - 101.41% $ LIABILITIES IN EXCESS OF OTHER ASSETS NET - (1.41%) ) NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at July 31, 2009, is subject to change and resets daily. ADR American Depositary Receipt. F This security was valued at fair value as determined by the Adviser using procedures approved by the Board of Trustees.The total fair value of such security at July 31, 2009 is $70,000 which represents 0.45% of total net assets. This security was acquired on 05/21/09 as part of a private placement offering.Sale of this security is restricted until certain regulatory filings are approved. The accompanying notes are an integral part of this schedule of investments. Parr Family of Funds The USX China Fund NOTES TO THE SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) Investment Valuation—Common stocks and other equity securities listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation.Price information on listed stocks is taken from the exchange where the security is primarily traded.Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price.Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation.Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates fair market value.The Fund normally uses pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund's net asset value calculation; or (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale. Consistent with the foregoing, the Fund has adopted guidelines and instructions for the valuation of restricted securities held by the Fund focusing on such important factors, among others, as valuation, liquidity and availability of relevant information.These guidelines are implemented by the Fund’s Fair Value Committee, which reviews relevant market conditions for any restricted security held by the Fund on a daily basis to determine the appropriate value for such restricted security.Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Fund's Board of Trustees rather than a market price, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold.As of July 31, 2009, one security was valued as determined by the Board of Trustees. Restricted Securities—The Fund may invest in restricted securities and warrants (“Restricted Securities”) through purchases of privately-offered securities of publicly traded companies located or doing business primarily in China.The investments in $70,000 principal of Moqizone Holdings Ltd., 8.00%, 03/31/11 was initiated by the Adviser as a private placement offering.Other clients of the Adviser also participated in the private placement.The security that is part of the private placement offering is restricted from sale until such time as its registration becomes effective and the restriction is lifted. The Adviser, subject to the oversight and approval of the Fair Value Committee, determines the fair value price of Restricted Securities on a daily basis using, among other things, factors and criteria established by the Trustees.These factors and criteria include, without limitation, the nature and duration of the restrictions on the disposition of the Restricted Securities; market trading in the applicable company’s publicly traded stock (the “Reference Stock”); government and economic matters affecting China; and information regarding the applicable company and its business.Using the Fair Value Pricing Instructions, the Adviser seeks to determine the price that is representative of the amount that the Fund might reasonably expect to receive for the Restricted Securities upon their current sale.Since the fair value of these Restricted Securities is determined pursuant to policies approved by the Trustees rather than by use of market prices, shareholders may receive more or less proceeds or shares from redemptions or purchases than they would if market prices were available for the Restricted Securities.The total fair value of these securities as of July 31, 2009 is $70,000, which represents 0.45% of the Fund’s total net assets. In accordance withStatement on Financial Accounting Standards No. 157 "Fair Value Measurements" ("SFAS 157"), fair value is defined as the price that would be received by the Fund upon selling an asset or paid by the Fund to transfer a liability in an orderly transaction between market participants at the measurement date.In the absence of a principal market for the asset or liability, the assumption is that the transaction occurs on the most advantageous market for the asset or liability. SFAS 157 established a three-tier fair value hierarchy that prioritizes the assumptions, also known as “inputs,” to valuation techniques used by market participants to measure fair value.The term “inputs” refers broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.The valuation techniques used to measure fair value should maximize the use of observable inputs and minimize the use of unobservable inputs.The three-level hierarchy of inputs is summarized in three levels with the highest priority given to Level 1 and the lowest priority given to Level 3. Parr Family of Funds The USX China Fund NOTES TO THE SCHEDULE OF INVESTMENTS July 31, 2009 (Unaudited) (continued) SFAS 157—Summary of Fair Value Exposure at July 31, 2009 Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities.
